TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00542-CV



                                      In re Kenneth Best


                                        A. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 20-0002-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                           ORDER TO SHOW CAUSE


PER CURIAM

               This is a contempt proceeding ancillary to the appeal of A. M. The subject of this

proceeding is Kenneth Best, appellant’s attorney.

               Appellant filed her notice of appeal on October 26, 2021, and her brief was due

November 29, 2021. On December 15, 2021, we ordered counsel to file appellant’s brief no later

than December 28, 2021. To date, appellant’s brief has not been filed.

               Therefore, it is hereby ordered that Kenneth Best shall appear in person before

this Court on February 2, 2022 at 10:00 AM in the Third Court of Appeals courtroom, located on

the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis County,

Texas, to show cause why he should not be held in contempt and have sanctions imposed for his
failure to obey our December 15, 2021 order. This order to show cause will be withdrawn and

Best will be relieved of his obligation to appear before this Court as ordered above if the Clerk of

this Court receives appellant’s brief on or before January 31, 2022.

               It is ordered on January 13, 2022.



Before Justices Baker, Kelly, and Smith




                                                 2